Citation Nr: 0516097	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  99-13 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
diabetes mellitus with impotence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to 
June 1972 and from August 1982 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

By way of procedural background, the Board notes that, in 
March 1994, the veteran filed his initial claim for service 
connection for diabetes mellitus, which was denied by the RO 
in an April 1994 rating decision.  The veteran filed a timely 
notice of disagreement (NOD) with the RO's action and, after 
additional evidentiary development, in the March 1998 rating 
decision, the RO granted the claim for service connection and 
awarded a 20 percent disability rating for diabetes mellitus 
with impotence.  In March 1999, the RO received the veteran's 
NOD as to the disability rating assigned for his service-
connected diabetes mellitus.

In a July 2002 signed statement, the veteran withdrew his 
request to testify at a hearing before a Veterans Law Judge.

Thereafter, in an October 2002 internal development 
memorandum, the Board undertook additional evidentiary 
development pursuant to then-extant regulations.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2003).  However, due to 
changes in law, see, e.g., Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (2003), the 
Board remanded the veteran's claim to the RO in July 2003, 
for additional development.


FINDING OF FACT

Considering the doctrine of reasonable doubt, the Board notes 
that the objective and competent medical evidence of record 
shows that the veteran's service-connected diabetes mellitus 
is at least moderately severe, and requires large insulin 
dosage, restricted diet, and regulation of occupational 
activities; however, the objective medical evidence 
preponderates against a finding that the service-connected 
disability is productive of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice-a-month visits to a diabetic care provider, 
with considerable loss of weight and strength and mild 
complications, or beginning diabetic ocular disturbance, plus 
complications that would not be compensable if separately 
evaluated.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, the schedular 
criteria for an initial 40 percent rating for diabetes 
mellitus with impotence are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (1995), effective prior to June 6, 1996; 38 C.F.R. 
§§ 3.102, 3.159, 4.119, Diagnostic Code 7913 (2004), 
effective June 6, 1996.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In its March 1998 rating decision, the RO granted service 
connection for diabetes mellitus with impotence, and awarded 
a 20 percent disability evaluation.  The veteran filed an 
appeal of that decision.

VA and non-VA medical records and reports, dated from 1990 to 
2004, are associated with the claims file.

Private medical records from J.D.N, M.D., indicate the 
veteran was initially diagnosed with diabetes mellitus in 
November 1990.  


In an October 1991 letter, E.M.F., M.D., advised the veteran 
that his diagnosis of diabetes was complicated by nerve 
damage to his right foot which was so severe that he lost 
protective sensation, and as a result the mere act of walking 
could cause ulcerations and permanent problems.  It was noted 
that the veteran had Charcot foot, which required surgery, 
and that the risk of amputation from that procedure was very 
high.  The veteran also recently had suffered a foot 
infection that required prescribed medication.  To preserve 
his limb, Dr. F. advised the veteran to make adjustments at 
work, including not being on his feet for more than 30 
minutes at a time, and said the veteran's job should involve 
sitting four to eight hours daily and standing no more than 
four hours daily.  After his foot healed, Dr. F. said the 
veteran would need some kind of foot brace for the rest of 
his life.  A motorized vehicle with hand controls at work was 
also advised.  Dr. F. said the veteran was an "impaired 
worker."  

In a November 1991 letter to the Postmaster of the General 
Mail Facility in Colorado Springs, Colorado, the veteran 
requested to be placed on permanent light duty based upon Dr. 
F.'s recommendations.  In a March 1992 letter, the Postmaster 
advised the veteran that his request for permanent light duty 
was approved, his physical limitations were as described by 
Dr. F., and use of a motorized vehicle was authorized at 
work. 

Dr. N.'s records, dated in 1992 and 1993, reflect that the 
veteran's diabetes was inadequately controlled.

In a December 1992 letter, Dr. F. said the veteran had an 
unusual presentation of Charcot deformity of his foot, with 
the deformity starting before the biochemical abnormality of 
diabetes.  The physician said that in 1987 the veteran had X-
ray evidence of changes from severe diabetes, but did not 
have biochemical changes to accompany them.  However, in 
retrospect, Dr. F. noted that in September 1987 the veteran 
had neurotrophic changes.  Dr. F. stated that the veteran had 
a progressive collapse of his mid-foot that resulted in 
surgical fusion and, because of a combination of the foot 
collapse and diabetes, needed to use a brace full-time and 
use crutches or a mobile device to get around and to continue 
to function and work.  


In March 1994, the RO received the veteran's initial claim 
for service connection for diabetes mellitus.

The veteran underwent VA examination in March 1996.  
According to the examination report, the veteran's prescribed 
medications included Diflucan, 100 millograms (mgs.) for 
onychomycosis; and insulin, NPH, 65 units in the morning, 50 
units in the evening.  Dr. R.P., the veteran's family 
physician, provided regular medical treatment for the 
veteran.  It was noted that the veteran had worked for the 
U.S. Postal Service for over ten years as a clerk and missed 
about three and one-half weeks because of left foot ulcers 
with hammertoes.  It was noted that in 1987 Charcot's joints 
was diagnosed, and the veteran had collapse of the joints in 
his feet and reconstructive surgery in 1990.  He was in a 
motorized wheel chair since 1991, and occasionally used 
crutches within the house.  He had left and right foot 
numbness.  It was further noted that X-rays of the veteran's 
feet taken in 1987 by Dr. F., an orthopedic surgeon, showed 
neurotropic changes that were more consistent with diabetes 
mellitus than with a degenerative process.  The veteran had a 
history of gout since 1972.  The veteran did not have 
retinopathy, and denied a history of nephropathy.  He denied 
cardiac problems, but said he was barely able to have 
intercourse.  His only complication was peripheral 
neuropathy, and he had taken insulin since 1993.  On 
examination, it was noted that the veteran was in a motorized 
wheel chair and weighed 285 pounds.  The pertinent diagnosis 
was diabetes mellitus, type II, on insulin, complicated by 
peripheral neuropathy in the lower extremities.  Laboratory 
tests taken at the time indicate the veteran's urine glucose 
level was 250 mgs. per deciliter (dL).  

In an April 1997 rating decision, the RO granted the 
veteran's claim for service connection for right foot Charcot 
joint.

A June 1997 VA laboratory report indicates the veteran's 
glucose level was 234 mg./dL.


A July 1997 VA examination report indicates that the veteran 
said he was initially diagnosed with diabetes mellitus in 
1990 and treated with diet and oral medication.  
Subsequently, he was started on insulin therapy approximately 
four years earlier.  His fasting blood sugar averaged in the 
mid to high 100s, and he was uncertain whether he had 
diabetic retinopathy.  He had not been told of any renal 
complications.  He was aware of poorly healing ulcers.  He 
had been impotent for approximately four or five years.  It 
was noted that the veteran currently used insulin, 74 units 
of NPH, every morning, and 56 units each evening.  He had 
worked as a clerk for the U.S. Postal Service for more than 
11 years.  On examination, it was noted that the veteran was 
6 feet 1 inch tall and weighed 290 pounds.  On examination, 
he was noted to have impaired discrimination, in a stocking 
distribution.  The VA physician reported that the veteran's 
diabetes was well controlled on insulin therapy, with 
residuals and sequelae of poorly healing ulcers, impotence, 
stocking paresthesias, and laboratory evidence of elevated 
glucose.

In a January 1998 written statement, the director of the 
Diabetes Center at a VA medical center said the veteran had 
Charcot joint and diabetes mellitus, and that medical 
literature supported the assertion that Charcot joint was 
most commonly associated with diabetes complicated by 
neuropathy.  The physician opined that the two were probably 
related.

In the March 1998 rating decision, the RO granted service 
connection for diabetes mellitus with impotence and awarded 
the 20 percent disability evaluation, currently the subject 
of this appeal.  At that time, the RO awarded service 
connection for peripheral neuropathy of the right foot and of 
the left foot, both due to diabetes, and awarded 20 and 10 
percent disability ratings, respectively.  The RO also 
awarded entitlement to special monthly compensation based on 
loss of use of a creative organ.

In his March 1999 NOD, the veteran indicated that he took a 
high level of insulin (130 units) daily, and had poor healing 
ulcers that restricted his activity.

Private medical records from R.A.P., M.D., include laboratory 
test results dated in May 1999 indicating the veteran's 
glucose serum level was 196 mg./dL.

In a June 1999 letter to the veteran, Dr. F. addressed the 
RO's recent denial (evidently of the veteran's request for an 
increased rating).  Dr. F. noted that it appeared what VA 
meant was that the veteran did not need to regulate 
activities in order to manage his insulin or blood sugar 
level, but the physician said there was no recognition of the 
Charcot-feet problem.  Dr. F. said that in October 1991 he 
had ordered the veteran to reduce his work and recreational 
activities and use crutches, a scooter, and hand controls in 
his car.  The amount of weight the veteran could lift was 
restricted.  Dr. F. said that the veteran continued to use 
these devices to protect his feet and that the cause of the 
problem in his feet was his diabetes with peripheral 
neuropathy.  Dr. F. further stated that the veteran was at a 
high risk to have foot amputation, which had not yet been 
performed because of surgical intervention and restriction of 
activities.

In a July 1999 signed statement, the veteran certified that 
he used a prosthetic or orthopedic appliance due to his 
service-connected Charcot joint disease, which he said was a 
result of diabetes.  He also used an AFO clamshell brace, 
crutches, and a scooter.

Dr. P.'s office records, dated through February 2000, 
indicate that the veteran's glucose serum was 127 mg./dL in 
February 2000.  When seen at that time, it was noted that the 
veteran's blood sugar was 66 in the morning.

A February 2000 VA examination report indicates the veteran 
currently took Insulin NPH 74, units in the morning, 56 units 
in the evening; and Glucophage 850 mg., Glucotrol 20 mgs, and 
Hytrin, 10 mg., all twice a day.  He continued to work for 
the U.S. Postal Service, and had missed two days of work due 
to general illness.  It was noted that the veteran took 
Insulin since 1993 for his diabetes mellitus, and denied 
retinopathy, nephropathy, cerebrosvascular accident, or 
myocardial infarction.  He reported impotence since the mid 
1990s, and did self-monitoring blood glucoses three or four 
times daily.  He had not had Insulin reactions that required 
the help of others.  He had numbness in both lower 
extremities to an area just proximal to the ankle, and could 
barely feel touch.  He used an electric wheelchair outside of 
the house, and used Canadian crutches in his home.  The 
pertinent diagnoses included peripheral neuropathy, secondary 
to diabetes mellitus, with Charcot joints in the feet, status 
post reconstructive surgery of the right foot with residual 
scars.  Impotence secondary to diabetes mellitus was also 
diagnosed.  The VA physician said the veteran's current 
problems with his feet were related to his peripheral 
neuropathy with Charcot joints.  The veteran did not have any 
pain because of his complete numbness, variously attributed 
to pes planus or hammertoes that preceded the diabetic 
neuropathy.  Laboratory test results indicated that urine 
glucose was 500 mg./dL.

A VA ophthalmology examination was performed in February 
2000.  Diabetic retinopathy was not found at the time.    

May and June 2000 private hospital records reflect the 
veteran's treatment for a non-healing wound on the dorsum of 
his right foot.  In May 2000, Dr. F. treated the veteran for 
an ulcer on the dorsum of the right foot, that did not 
improve with local care.  When initially treated, the 
veteran's glucose was 138 and hemoglobin A1C was 
approximately 6.7.  The veteran's insulin level was adjusted.  
It was noted that Dr. P. followed the veteran for his 
diabetes mellitus that was under good control.  The veteran's 
wound did not respond to the initial treatment and in mid-May 
was diagnosed as a gradually expanding ulceration of the 
right foot.  He was advised to be off work for one week and 
keep his foot elevated.  A vascular consultation report 
indicates chronic venous insufficiency of both lower 
extremities, and an enlarging ulceration.  The veteran was 
advised that he might need to decrease activity and find time 
to elevate his foot above his heart.  The wound was not 
clinically infected, and antibiotics were not thought 
necessary.  

The veteran continued to be treated at the private wound care 
center, and in later May 2000 it was noted that a magnetic 
resonance image was unrevealing.  When seen in June 2000, it 
was noted that the veteran's arterial circulation was normal 
and the venous circulation was considered surprisingly good.  
A physician opined, "the main component of the problem is 
diabetes, obesity, deformity of the foot, and previous 
scarring at surgical sites."  The veteran's ulcers enlarged, 
a new one appeared, and more aggressive treatment was 
advised.  When he was seen in mid-June 2000, it was noted 
that the veteran had two wounds on his left foot and his 
wound was improved since last seen.  The ankle wound had 
healed.  When seen the next week, diabetic ulcers of the 
right foot were noted and the veteran's blood glucose was 95.  
A small lesion on the left great toenail was noted, and Dr. 
F. speculated that the veteran had early paronychia for which 
Bactrim was prescribed.  The veteran continued to be 
regularly treated.  A September 2000 record from Dr. F. 
indicates that the veteran did very well in the wound care 
program and got a new brace, but his wound broke down again.  
He was returned to the wound care program.  A December 2000 
hospital record indicates complete healing.

The private medical records from Dr. P., dated through June 
2001, indicate that in April 2000 the veteran's estimated 
mean blood glucose level was 140 mg./dL and in March 2001 it 
was 170 mg/dL.

In a June 2001 written statement, the veteran argued that his 
service-connected diabetes mellitus caused his peripheral 
neuropathy and Charcot joint disorder which, in turn, 
severely restricted his activity.  He used crutches and a 
scooter at work and to do his daily activities.  He said it 
was difficult for him to exercise, and he did not.  The 
veteran said that Dr. F. limited his physical activity 
because of his fears that the veteran's foot would not 
support him and unlimited activity would cause him to lose 
his foot.  He had spent five months in a private hospital's 
wound care center for a non-healing ulcer on the top of his 
right foot.  His foot swelled and caused the foot to rub 
against his foot and caused the ulcer.  The veteran said he 
missed more than 13 days of work last year for treatment of 
the ulcer and diabetes.

According to Dr. P.'s treatment records, dated through 
January 2003, in December 2001, the veteran's glucose serum 
was 181 mg./dL.  In March 2002, his mean blood glucose level 
was 191 mg./dL.  In January 2003, the veteran complained of a 
left second toenail that nearly completely torn off and was 
medically removed.

In a January 2003 written statement, Dr. P. said he had 
treated the veteran since October 1995 for type I diabetes 
mellitus with peripheral neuropathy of both feet.  It was 
noted that due to extensive peripheral neuropathy from the 
diabetes the veteran had no sensation in either foot.  The 
veteran was insulin resistant.  He was on both parenteral and 
oral hypoglycemic agents and on a restricted diet.  The 
veteran's activities were restricted due to need and use of 
canes, a plastic boot for his Charcot joint disease, and 
morbid obesity.

According to Dr. P.'s office records dated through April 
2004, in August 2003, the veteran's left great toenail was 
removed.

In an April 2004 written statement, the veteran said he 
worked because the U.S. Postal Service accommodated him in 
1992.  He worked on a mobile scooter and was unable to bid on 
any job or transfer to another facility because of his 
disability.  He was limited in what he could do and was 
unable to stand long enough to work in the automation area of 
the Post Office, which was the largest area of work in the 
process plant.  He said that in 1992 he was advised by the 
Post Office that he could not work in the customer service 
area because he could not sit in front of the customers.  His 
right foot diabetic foot ulcers lasted six months, and he 
wore support hose to reduce swelling.  Dr. F. ordered a new 
boot for him approximately four years earlier that increased 
the room on the top of his right foot.  The veteran examined 
his feet daily for sores, and occasionally had hypoglycemic 
reactions.  He recognized the symptoms when they started and 
took appropriate actions to bring his blood sugar levels to a 
reasonable level.  He enclosed his daily record of blood 
sugar tests.  (Enclosed was a packet of the veteran's records 
of his daily blood sugar tests dated from May 2002 to April 
2004.)  The veteran said all his problems caused loss of use 
of his right leg.

In April 2004 the veteran underwent VA examinations.  
According to the examination reports, the physician reviewed 
the veteran's medical records.  The veteran's prescribed 
medications included NPH insulin, 60 units in the morning and 
40 units in the evening, regular insulin, as needed, 
Glucophage, 1 gram twice a day; Glucotrol, 40 mg. twice a 
day; Actos, 30 mg., daily; Allopurinol, 600 mg. daily; 
Terazosin, 10 mg. twice a day; Flomax, 4 mg. twice a day; and 
Proskar, 5 mg. daily.  It was noted the veteran still worked 
at the U.S. Post Office and had missed about seven days of 
work due to low back pain and upper respiratory infections.  
He worked in his electric scooter and sat all day.  

According to the examination report, the veteran had no 
history of diabetic ketoacidosis and had not had any insulin 
reactions that required the help of others.  He had no 
history of seizures or syncope.  He was initially treated 
with diet and oral medications, and insulin was added in 
approximately 1993.  His main problem was his peripheral 
neuropathy.  He had been completely impotent since the mid-
1990s.  On examination, it was noted that the veteran weighed 
approximately 314 pounds.  He was in a scooter and wore an 
AFO boot on the right foot.  The pertinent diagnoses were 
diabetes mellitus, Type II, currently on insulin, with 
complications of peripheral neuropathy with Charcot joints, 
bilateral lower extremities, impotence, and status post right 
ankle joint fusion with residual scar.  The physician said 
the veteran was unable to perform any work that required 
prolonged ambulation.

As to his diabetic neuropathy, the veteran reported very poor 
feeling in his feet and said he no longer had any feeling in 
his feet.  He had normal feeling in his hands.  It was noted 
that he had a foot ulcer in 2000 caused by a boot he wore for 
Charcot joint and surgery.  The ulcer was deep, and took six 
months to heel.  He did not have osteomyelitis.  A new boot 
was made and support hose recommended.  He used an electric 
chair for long distances and crutches at home.  He was able 
to urinate, but took medication because it was hard for him 
to start urination and he experienced dribbling.  Upon 
examination, the VA examiner reported peripheral neuropathy, 
sensory motor bilateral feet secondary to diabetes mellitus.  
Charcot joint and right foot fractures were noted.  It was 
also noted the veteran had difficulty with movement of the 
toes, some of which appeared to be related to surgical 
intervention and some to neuropathy.  He lost sensation from 
the calf downward.  In a graded fashion, the loss of 
sensation was described as moderate to severe.  He had 
ulceration on the right foot due to the foot as well as 
neuropathy.  He denied any hand symptoms.  He was able to 
work in a sedentary position and his job was modified from a 
standing to a sitting job.

A VA ophthalmologic examination was also performed in April 
2004.  Diabetic retinopathy was not diagnosed at the time.  




In May 2004, the veteran developed a right foot ulcer, 
according to treatment records from Dr. F.

In a June 2004 signed statement, J.R.H., M.D., the medical 
director of the hyperbaric medicine department at a private 
medical facility, stated that he treated the veteran for a 
non-healing diabetic foot wound that required treatment daily 
for approximately six to eight weeks.  Private medical 
records dated from June to August 2004, reflect the veteran's 
treatment for the foot wound that involved hyperbaric oxygen 
therapy and wound care.    

In an August 2004 rating decision, the RO granted a 40 
percent evaluation for peripheral neuropathy with Charcot 
joint disorder of the right foot with pes planus, and 
hammertoes and a 30 percent evaluation for peripheral 
neuropathy with Charcot joint disorder of the left foot with 
pes planus and hammertoes.  Special monthly compensation 
based on loss of use of one foot was granted, and entitlement 
to automobile and adaptive equipment was established.

In an August 2004 written statement, the veteran said that, 
since he last submitted medical records in April 2004, in May 
2004, Dr. F. treated him for a diabetic ulcer that opened up 
on the top of his right foot.

In September 2004, the veteran underwent another VA 
examination.  According to the examination report, days after 
his April 2004 VA examination, he developed a right foot 
ulcer that required 24 hyperbaric treatments, and the ulcer 
ultimately resolved in August.  His prescribed medications 
included NPH insulin, 60 units in the morning and 40 units in 
the evening; regular insulin, as needed; Glucophage, one gram 
twice a day; Glucotrol, 20 mg. twice a day; Actos, 30 mg., 
daily; Allopurinol, 600 mg. daily; Terazosin, 10 mg., twice a 
day; Flomax, 0.4 mg. twice a day; and Proscar, 5 mg. daily.  
He still worked at the U.S. Post Office, and had missed 15 
days of work in the past year because of his foot infection.  
He had erectile dysfunction but no history of hypertension of 
hypercholesterolemia.  He came in an electric wheelchair.  He 
ambulated using Canadian crutches, and weighed 322 pounds.  
The diagnosis was diabetes mellitus, type 2, with bilateral

peripheral neuropathy in the lower extremities and erectile 
dysfunction.  The VA examiner found insufficient evidence to 
conclude that the veteran had peripheral vascular disease at 
that time.

II.  Legal Analysis

A.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

Throughout the course of his appeal, including in June 2001 
and May 2002 letters from the RO, the appellant has been 
informed of VA's duty to assist him in the development of his 
appeal.  In addition, the appellant was advised, by virtue of 
a detailed May 1999 statement of the case (SOC) and December 
2000 and March 2005 supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOCs issued by the RO clarified 
what evidence would be required to establish entitlement to 
an increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  In 
addition, the claims file reflects that the March 2005 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Discussion

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2004).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

The Board notes that the March 1998 rating decision granted 
service connection and the currently assigned 20 percent 
disability evaluation.  In March 1999, the RO received the 
veteran's notice of disagreement with the disability 
evaluation awarded for his service-connected diabetes 
mellitus.  The U.S. Court of Appeals for Veterans Claims has 
addressed the distinction between a veteran's dissatisfaction 
with the initial rating assigned following a grant of 
entitlement to compensation, and a later claim for an 
increased rating.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  The Court noted that the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) as to the primary importance 
of the present level of disability, is not necessarily 
applicable to the assignment of an initial rating following 
an original award of service connection for that disability.  
Rather, the Court held that, at the time of an initial 
rating, separate ratings could be assigned for separate 
periods of time based upon the facts found - a practice known 
as assigning "staged" ratings.

In Meeks v West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

The Board observes that the words "slight", "moderate", 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are "equitable and just."  38 C.F.R. § 4.6 (2004).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6.

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating diabetes mellitus were 
amended.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2004), 
effective June 6, 1996.  

In increased rating cases such as this one, where the rating 
criteria are amended during the course of the appeal, the 
Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 
C.F.R. § 3.114 (2004). 

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated April 1996.  The March 1998 rating, the 
May 1999 SOC, and the December 2000, August 2004, and March 
2005 SSOCs, evaluated the veteran's claim using the new 
regulations effective from June 6, 1996.  The veteran was 
afforded an opportunity to comment on the RO's action.  
Accordingly, there is no prejudice to the veteran in our 
proceeding, under Bernard v. Brown, 4 Vet. App. 384 (1993).

The veteran's service-connected diabetes mellitus with 
impotence is currently assigned a 20 percent rating pursuant 
to 38 C.F.R. § 4.119, Diagnostic Code 7913. 

Under the old regulations, effective prior to June 6, 1996, a 
20 percent evaluation was warranted for moderate diabetes 
mellitus with moderate insulin or oral hypoglycemic agent 
dosage and restricted (maintenance) diet; without impairment 
of health or vigor or limitation of activity.  38 C.F.R. § 
4.119, Diagnostic Code (DC) 7913 (1995), effective prior to 
June 6, 1995.  Moderately severe diabetes mellitus requiring 
large insulin dosage, restricted diet, and careful regulation 
of activities such as avoidance of strenuous occupational and 
recreational activities warranted a 40 percent evaluation.  
Id.  A 60 percent evaluation was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbance.  Id.  Pronounced uncontrolled diabetes mellitus 
with repeated episodes of ketoacidosis or hypoglycemic 
reactions, restricted diet and regulation of activities, with 
progressive loss of weight and strength or severe 
complications warranted a 100 percent evaluation.  Id. 

Under the current regulations, effective June 6, 1996, a 20 
percent is warranted for diabetes mellitus requiring insulin 
and restricted diet, or; oral hypoglycemic agent and 
restricted diet.  38 C.F.R. § 4.119, DC 7913, effective June 
6, 1996.  A 40 percent rating requires insulin, a restricted 
diet, and regulation of activities.  Id.  A 60 percent rating 
is assigned when the condition requires insulin, a restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  Id.  A 100 percent 
rating is assigned when more than one daily injection of 
insulin is required with restricted diet, and regulation of 
activities (avoiding strenuous occupational and recreation 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength, or complications 
that would be compensable if separately evaluated.  Id.

Upon review of the competent medical evidence of record, the 
Board is of the opinion that a 40 percent rating is for 
assignment for the veteran's service-connected diabetes 
mellitus, under the regulations in effect prior to and after 
June 6, 1996.

Under the regulations effective prior to June 6, 1996, the 
evidence shows that the veteran was diagnosed with diabetes 
mellitus in 1990.  The records also reflect that the 
disability was initially treated with oral medication and 
diet but insulin was started in approximately 1993.

On VA evaluation in March 1996, the veteran's urine glucose 
level was 250 mg./dL.  He took insulin NPH 65 units in the 
morning and 50 units in the evening.  In June 1997, the VA 
laboratory tests showed that the veteran's glucose level was 
234 mg./dL and the July 1997 VA examination report reflects 
that he took 75 units of insulin NPH in the morning and 56 
units in the evening.  On VA evaluation in February 2000 the 
veteran's daily insulin dosage was 130 units.  Additionally, 
Glucophage and Glucotrol were also prescribed.  His urine 
glucose was 500 mg./dL.  The private treatment records from 
Dr. P., dated from 2001 to 2004, indicate that the veteran's 
blood glucose level continued to rise: 170 mg./dL (in March 
2001), 181 mg./dL (in December 2001), and 191 mg./dL (in 
March 2002).  At his April 2004 VA examination, it was noted 
that the veteran's daily insulin dosage was 100 units.

This evidence shows moderately severe diabetes mellitus with 
a large insulin dosage with a restricted diet.  The veteran's 
glucoses fluctuated in the high 100s with some readings in 
the 200s, and a rare 500+ reading, even though insulin 
changes were made.  This more nearly approximates the 40 
percent criteria than the 20 percent criteria for diabetes 
mellitus, under the regulations in effect prior to June 6, 
1996.  A 60 percent rating cannot be assigned under the old 
criteria.  The veteran did not have considerable loss of 
weight.  His weight was 285 pounds on VA examination in March 
1996; it was 290 pounds on VA examination in July 1997; and 
it was 322 pounds on VA examination in September 2004.

Under the current regulations, effective June 6, 1996, a 40 
percent evaluation is also warranted.   The Board notes that 
during the course of this appeal the medical evidence shows 
that the veteran's diabetes mellitus with impotence, even 
with the administration of insulin and other appropriate 
prescribed oral medications, has been unstable, and has 
required constant and regular outpatient care to treat the 
disease.  On two occasions, in 2000 and in 2004, the veteran 
underwent lengthy medical treatment for diabetic foot ulcers.  
In addition, as noted by the RO, he has been placed on a 
restricted diet in addition to taking insulin.  Further, 
although the evidence is somewhat conflicting as to whether 
he has to restrict his activities due to the service-
connected diabetes mellitus as opposed to the service-
connected peripheral neuropathy with Charcot joint disease, 
the Board, resolving reasonable doubt in his favor, finds 
that the evidence is in equipoise and thus supports such a 
finding.  In light of the foregoing, an initial 40 percent 
rating is warranted.

The Board further finds, however, that entitlement to a 60 
percent rating is not shown under the regulations effective 
both before and after June 6, 1996.  In this regard, the 
Board points out that there is no evidence indicating that 
the diabetes mellitus has been productive of episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated, and indeed, the veteran 
does not contend otherwise.  As a result, the preponderance 
of the evidence is against an initial evaluation in excess of 
40 percent.

The above determination is based on application of pertinent 
provisions of the VA Schedule for Rating Disabilities.  There 
is no showing that the veteran's diabetes mellitus with 
impotence reflects so exceptional or unusual a disability 
picture as to warrant the assignment of an evaluation higher 
than 40 percent on an extraschedular basis.  See 38 C.F.R. § 
3.321(b)(1).  There is no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluation) for any period 
since the grant of service connection.  It is noted that the 
veteran has worked, albeit because of accommodations made by 
his employer, the U.S. Postal Service, for at least thirteen 
years in his current position.  Moreover, the condition is 
not shown to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards. In the absence of evidence of 
such factors, the Board is not required to remand the claim 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

Finally we note that, in view of the holding in Fenderson, 
supra, the Board has considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
diabetes mellitus, as the Court indicated can be done in this 
type of case. Based upon the record, we find that at no time 
since the veteran filed his original claim for service 
connection has the disability on appeal been more disabling 
than as currently rated under the present decision of the 
Board.


ORDER

An initial rating of 40 percent is granted for diabetes 
mellitus with impotence, subject to the laws and regulations 
governing the award of monetary benefits.




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


